BILL in Equity. A fubpcena had been iffued in this caufe, agreeably to the rule; and an affidavit of the fervice was now read, in which it was fet forth, that a copy had been delivered to the Attorney General; and that a copy had been left *340at -Governor’s houfe, where the original had, likewife, been ihewli to the Secretary of -the State,*341Iredell and Chase, JuJlices,expreffed fame doubt, whether ftewing the original to the Secretary of State, would *342have been a fervice of the procefs, conformably to the rule, without leaving a copy at the Governor's houfe: but they agreed with the reft of'FHE COURT, in deeming the fervice, under the prefent circumftances, to be fufficient in ftri&nefs of con-. ffruv~tion, as well as upon principle.`Ihe tervice of the fubpcena being thus proved, the Uom.-plainant gras entitled to proceed ex ~arte; and, accordingly, moved for and obtained Commiffions, to take the examination ~f witneffes in feveral of the States.